NOT FOR PUBLICATION                           FILED
                    UNITED STATES COURT OF APPEALS                        JUN 11 2019
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                           FOR THE NINTH CIRCUIT

TIFFANY HILL, individually and on behalf        No.    14-36029
of all others similarly situated,
                                                D.C. No. 2:12-cv-00717-JCC
                Plaintiff-Appellee,

 v.                                             MEMORANDUM*

XEROX BUSINESS SERVICES, LLC; et
al.,

                Defendants-Appellants.

                   Appeal from the United States District Court
                     for the Western District of Washington
                  John C. Coughenour, District Judge, Presiding

                      Argued and Submitted February 7, 2017
                            Resubmitted June 7, 2019
                               Seattle, Washington

Before: PAEZ and CALLAHAN, Circuit Judges, and ENGLAND,** District
Judge.


      This case arises from a dispute between Tiffany Hill (“Hill”) and Xerox



      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The Honorable Morrison C. England, Jr., United States District Judge
for the Eastern District of California, sitting by designation.
Business Services, LLC and its predecessor companies (collectively, “Xerox”),

over the method by which Xerox calculated wages owed to Hill and others

similarly situated. After denying Xerox’s motion for partial summary judgment,

the district court certified its ruling for intermediate interlocutory appeal. We have

jurisdiction pursuant to 28 U.S.C. § 1292(b), and we affirm.

      Because this appeal raised unsettled issues under Washington’s Minimum

Wage Act, we certified the following question of state law to the Washington

Supreme Court:

      Whether an employer’s compensation plan, which includes as a metric
      an employee’s “production minutes,” qualifies as a piecework plan
      under Wash. Admin. Code § 296-126-021.

Hill v. Xerox Bus. Servs., LLC, 868 F.3d 758, 760 (9th Cir. 2017). The

Washington Supreme Court accepted our certified question and answered it in the

negative. Hill v. Xerox Bus. Servs., LLC, 426 P.3d 703, 708 (Wash. 2018). The

court held: “an employer’s payment plan that includes as a metric an employee’s

‘production minutes’ does not qualify as a piecework plan under WAC 296-126-

021.” Id. at 705. Pursuant to the Washington Supreme Court’s opinion, the

district court’s denial of partial summary judgment is affirmed.

      AFFIRMED.




                                          2